The opinion of the court was delivered by
Mattocks, J.
It seems doubtful, from the plea in abatement, whether it is intended to be in behalf of all the defendants, or only for Taylor. But as we think the plea has no substance, it would be useless to examine the form. It is not obnoxious to the defect of being double,-as neither of the two causes alleged are sufficient. The one that the copy was not left with Taylor, but with Sowles, who was no agent, is bad; because the statute, p. 65, provides, that where the defendant is not an inhabitant of this state, and has no known agent or attorney, the copy is to be left where the property was attached; and the officer’s return shows, that, at the time of service, all these facts existed as to Taylor, and the copy was left according to the provision of the statute. As to the other fact in the plea, that the property was attached on the 7th November, 1833, and at sundry other times, until the 17th March, 1834, when the copy was left. This last day being more than twelve days before court, was sufficient, as was decided in Newton vs. Adams et al., 4 Vt. Rep. 444, where the judge, who delivered the opinion says, “ The law requires but twelve days notice in such *118cases, and it makes no distinction in this respect, where property is attached or otherwise.” It would be very inconvenient, when a creditor is unable to secure his debt, except by snatching morsels at a time, if copies must be left in each instance; but if the creditor should wantonly harrass a debtor in that way, it would be an abuse of legal process.
Judgment of county court affirmed.